IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-18-00092-CV

                        IN THE INTEREST OF I.D.C., A CHILD



                             From the 66th District Court
                                 Hill County, Texas
                              Trial Court No. CV315-17


                                      ORDER


       Appellant has filed a motion to alter or amend judgment, which the Court

construes as a motion for rehearing under Rule 49.1 of the Rules of Appellate Procedure.

TEX. R. APP. P. 49.1.

       Appellant has also filed a motion to amend or supplement his motion for

rehearing. Appellant’s motion to amend or supplement is granted by the Court.

       The document construed as a motion for rehearing, as amended or supplemented

by the foregoing grant of the motion to amend or supplement it, is denied by the Court.
                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions granted and denied
Order issued and filed January 2, 2019




In re I.D.C.                                          Page 2